DETAILED ACTION
This communication is in response to Application No. 15/653,231 filed on 18 July 2017.  The response filed 30 June 2021 amends claims 1 and 6, cancels claims 2-5 and 7-11, and presents arguments is hereby acknowledged. 	Claims 1 and 6 are presented for examination.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "generate a context-based message for providing to the first device, based on the action comprised in the received device information, the received external context information, the received information related to the current location of the first device, and the received information related to the current location of the second device, based on the following relationship, transmit, via the transceiver, the generated context-based message to the first device," and "receive, via the transceiver, a second device message from the second device, and transmit, via the transceiver, the second device message to the first device without processing the second device message," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2011/0046805 A1 to Bedros et al discloses a smart home energy manager that recommends energy savings for a user based on appliance energy consumption. However, Bedros fails to disclose “the received information related 

The Bedros/Becker/Rao system fails to disclose “transmit, via the transceiver, the second device message to the first device without processing the second device message.”
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1 and 6 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.D.G/Examiner, Art Unit 2459            

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459